Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
1.         The affidavit, exhibit or request for reconsideration has been considered but does not place the application in condition for allowance because:
2.       In response to applicant's argument that the combination of cited references fails to present a prima facie case of obviousness.  In response, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  It is not necessary that a “prima facie” case of unpatentability exist as to the claim in order for “a substantial new question of patentability” to be present as to the claim. Thus, “a substantial new question of patentability” as to a patent claim could be present even if the examiner would not necessarily reject the claim as either fully anticipated by, or obvious in view of, the prior art patents or printed publications. As to the importance of the difference between “a substantial new question of patentability” and a “prima facie” case of unpatentability see generally In re Etter, 756 F.2d 852, 857 n.5, 225 USPQ 1, 4 n.5 (Fed. Cir. 1985).  Also, See  MPEP  § 2141.01(a) for a discussion of analogous and nonanalogous art in the context of establishing a prima facie case of obviousness under 35 U.S.C. 103.  See MPEP §  2131.05 for a discussion of analogous and nonanalogous art in the context of 35 U.S.C. 102. 904.02.  

3.      Applicant's arguments are not persuasive. It's the examiner's position that the reference is applied herein for the teaching of a novel method and system for supporting power
saving operation in an RRC idle/inactive state of the UE/BS, according to the essential features of the claims.  Applicant’s argument with respect to the rejected claim 1 (page 9, last paragraphs) that the cited references fail to teach or suggest the concept of the limitation: “receiving a SIB including configuration information on at least one RS resource set".  Applicant’s attention is directed to Fig. 2 of Liu et al. (US#10,834,699) for the teaching of a diagram illustrated an example of a wireless communication system, in which the base station and UE may utilize a power saving signal, such as a fallback mode for wake-up signal (WUS).   As shown in Fig. 2 of Liu, BS 105 send paging messages 205 to the UEs 115 indicates System Information as in SIB (resource to access the camped cell).  The paging 205 maybe sent using DCI to allow UE to enter a sleep mode or idle mode paging (Col. 17, lines 41-56).
5.        Examiner maintains that the references cited and applied in the last office actions for the rejection of the claims are maintained in this office action. The final rejection mailed on March. 22, 2022 is therefore maintained.

Aug. 07, 2022
/MAN U PHAN/            Primary Examiner, Art Unit 2477